___________

                                     No. 95-3593
                                     ___________

Blackhawk Warehousing and                  *
Leasing Company,                           *
                                           *
              Appellant,                   * Appeal from the United States
                                           * District Court for the
       v.                                  * Eastern District of Arkansas.
                                           *       [UNPUBLISHED]
Maryland Casualty Company,                 *
                                           *
              Appellee.                    *
                                     ___________

                        Submitted:   July 19, 1996

                            Filed:   July 30, 1996
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


       Blackhawk Warehousing and Leasing Company (Blackhawk) appeals from
the final order entered in the district court1 granting Maryland Casualty
Company's motion for summary judgment and denying Blackhawk's motion for
partial summary judgment.     After de novo review, we affirm for the reasons
set forth in the district court's well-reasoned opinion.      See 8th Cir. R.
47B.


       A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




        1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.